Filed 5/8/14 In re Tristin S. CA2/6

            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX


In re TRISTIN S. et al., Persons Coming                                       2d Juv. No. B251470
Under the Juvenile Court Law.                                               (Super. Ct. No. JV48615)
                                                                            (San Luis Obispo County)

SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL SERVICES,

     Plaintiff and Respondent,

v.

CASSANDRA S. et al.,

     Defendants and Appellants.



                   Cassandra S. (Mother) appeals orders of the juvenile court
terminating her parental rights to Tristin S. and Lily S. (Welf. & Inst. Code,
§ 366.26.) and denial of a petition for relative placement with the children's
material grandmother, Jenean S. (Grandmother), (id. § 388). Grandmother
appeals the denial of her petition for relative placement. (Ibid.)
                   We appointed separate counsel to represent Mother and
Grandmother on appeal. After examining the record and researching potential
issues, both counsel advised us in writing that they could not find any arguable
issues to raise on their client's behalf.
              Both counsel separately advised their clients that we have
discretion to allow them to file a brief or letter, and that we must allow them to
file a brief or letter upon a showing of good cause that an arguable issue exists.
We received a letter from Grandmother only, but it does not establish that an
arguable issue exists. (In re Phoenix H. (2009) 47 Cal. 4th 835, 845.)
              We dismiss the appeals.
              NOT TO BE PUBLISHED.




                                             GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.




                                         2
                              Patrick J. Perry, Judge*

                    Superior Court County of San Luis Obispo
                      ______________________________


              Nancy Rabin Brucker, under appointment by the Court of Appeal,
for Defendant and Appellant Cassandra S.
              Michelle L. Jarvis, under appointment by the Court of Appeal, for
Defendant and Appellant Jenean S.




*(Pursuant to Cal. Const., art. VI, § 21.)